Title: 28th.
From: Adams, John Quincy
To: 


       The Boston Scholars come up this evening, after entering their names at the buttery on Wednesday.
       I drew up the petition, this day, but it was little more than a repetition, of what has been said in those which were presented to the Corporation.
       
       Asa Johnson of Bolton, Worcester County, was 28 the 6th. of this month. He is the oldest person in the Class, and without possessing a superior genius, he is literally mad with ambition: 
         
          What shall I do to be forever known?
         
         appears to be the question he has frequently asked himself: but unfortunately he has hit upon a method which will not succeed: he has determined never to be of the same opinion with any other person; and to set the world at defiance: the first point which he establishes is, that the existence of a God is an absurd chimaera, which little minds only can conceive: and such a violent antipathy, has Johnson to the idea of a supreme being that no one can even hint an idea which has the most distant connection with religion, without being flatly contradicted by him: if you pretend to reason with him, he will not argue, but by cavilling upon words, and pouring forth round assertions, he keeps to his point, and never acknowledges himself in an error: Upon all other subjects he has likewise peculiar ideas; and if any one expresses an opinion, similar to that of the generality of the world; he must submit to contradiction from Johnson, as he would from a parrot, without noticing it: but the gentleman is not content with opposing the opinions of men, he must likewise follow different customs: this is a late improvement upon his System: and as his Circumstances are rather penurious, he must go upon an economical plan: last winter he cut off the tops of his boots, and they served as the upper leather for a pair of shoes: his coat was longer than necessary and folds in the skirts were entirely useless; he therefore cut them off, and had a waistcoat made with them. His hair he has cut short, but in the winter, he suffers it to grow; so that it may keep him warm. But it takes whatever direction chance may give, and 
         
          Each particular hair does stand on end,
          Like quills upon the fretful porcupine.
         
         He even carries his singularity so far, that in eating a piece of bread and butter he holds the butter downwards, so that it may come upon the tongue. In short he is determined to be distinguished from the rest of the world, and he has succeeded: but he will always find I believe, that the world, will not respect the notions of a man, who pays no respect at all to theirs.
       
      